Name: 93/395/EEC: Commission Decision of 8 July 1993 calling upon the Italian Republic to postpone the adoption of its draft regulations in respect of the labelling of foodstuffs and infant formulae packaged under a modified atmosphere (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  demography and population;  foodstuff;  marketing
 Date Published: 1993-07-16

 Avis juridique important|31993D039593/395/EEC: Commission Decision of 8 July 1993 calling upon the Italian Republic to postpone the adoption of its draft regulations in respect of the labelling of foodstuffs and infant formulae packaged under a modified atmosphere (Only the Italian text is authentic) Official Journal L 173 , 16/07/1993 P. 0031 - 0032COMMISSION DECISION of 8 July 1993 calling upon the Italian Republic to postpone the adoption of its draft regulations in respect of the labelling of foodstuffs and infant formulae packaged under a modified atmosphere (Only the Italian text is authentic)(93/395/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/112/EC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), as last amended by Commission Directive 91/72/EEC (2), and in particular Article 16 and 17 thereof, Whereas, pursuant to the procedure laid down in Article 16 (2) of Directive 79/112/EEC, the Italian authorities notified the Commission of their intention to adopt two draft regulations relating to the packaging of foodstuffs and infant formulae under a modified atmosphere; Wheres the two draft regulations include labelling rules requiring that the packaging of the products be marked with the words 'packaged under a modified atmosphere'; Whereas, in accordance with Article 16 (2) of Directive 79/112/EEC, the Commission has consulted the other Member States within the Standing Committee on Foodstuffs; Whereas it has been generally acknowledged that it is important for consumers to be informed about the method of packaging of the foodstuffs they buy inasmuch as it enables them to understand why the product has a long or a short shelf life; Whereas, in these circumstances, it would be useful to require the labelling of the products concerned to indicate that packaging gases have been used; Whereas, however, for Italy to apply such a measure unilaterally would be bound to hamper intra-Community trade; Whereas this finding led the Commission to deliver a negative opinion in accordance with Article 16 (2) (2) of Directive 79/112/EEC; Whereas the mot satisfactory solution to the problem raised by the draft Italian regulations would be to draw up Community provisions; Whereas any national initiative in this area should therefore be postponed for a suitable period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic shall, for a period of six months from the notification of this Decision, postpone the adoption of its two draft regulations in respect of labelling rules requiring the inclusion of the words 'packaged under a modified atmosphere'. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 8 July 1993. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 33, 8. 2. 1979, p. 1. (2) OJ No L 42, 15. 2. 1991, p. 27.